Title: Enclosure: A Démarche from Dumas to Prince Gallitzin, 9 February 1781
From: Dumas, Charles William Frederic
To: Gallitzin, Prince Dmitri Alexeivitch


Copie du paper qui accompagnoit la Resolution que j’ai portée ce soir à &c.
Sans égard à une Traduction très fautive que le Gazettier d’Amsterdam vient de donner de la Résolution du Congrès general des Etats Unis de l’Amérique du 5 Oct. 1780, apparamment d’après quelque Gazette Américaine, il est de mon devoir de communiquer à S. E. M—— une vrai Copie, en langue originale, de cette Résolution, telle que S. E. M. J. Adams Min. plenip. des E.U., me l’a fait parvenir, avec ma Traduction, afin que cette Piece puisse parvenir à la connoissance de S. M. I. dans toute son intégrité. Fait à la haie le 9 Fevr. 1781.

(Signé) D—— A. d. E.U.


Au bas de la copie de la resolution qui accompagne ce papier, j’ai mis.
A true copie taken by myself from another of the own hand of the honble. J. Adams M. Pl. from the U.S.

Signed D– A. of the U.S.
